        Case 3:18-cv-00797-JWD-RLB             Document 23   12/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

JONATHAN D. YORK (#515292)
                                                               CIVIL ACTION
VERSUS
                                                               NO. 18-797-JWD-RLB
DARREL VANNOY

                                            OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 21) dated November 4, 2020, to which an

objection was filed and considered (Doc. 22);

       IT IS ORDERED that the petitioner’s application for habeas corpus relief shall be

denied, and this proceeding shall be dismissed.

       IT IS FURTHER ORDERED that in the event the petitioner pursues an appeal in

this case, a certificate of appealability shall be denied.

       Signed in Baton Rouge, Louisiana, on December 2, 2020.

                                                 S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
